         Case 7:15-cr-00176-KMK Document 384  Filed 06/10/20 Page 1 of 1
                                         U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     United States District Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                     June 8, 2020

BY ECF & EMAIL

The Honorable Kenneth M. Karas
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Brandon Thomas, 15 Cr. 176 (KMK)

Dear Judge Karas:

       The above-referenced matter is currently scheduled for a hearing before the Court on an
alleged violation of supervised release on June 24, 2020 at 10:00 AM. The Government's 3500
material and exhibits are currently due to be produced to the defense on June 17, 2020. Ms. Shalley
and the Government are jointly seeking an adjournment of the hearing until the week of August
31, 2020 based on the Covid-19 public health crisis, with the Government's 3500 material and
exhibits to be produced to the defense a week before the hearing.

                                              Very truly yours,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                          by:~>~
                                           Benjamin A. Gianforti
                                           Assistant United States Attorney
                                           (914) 993-1919


                                        J:fwrr/--Pel- . JI.il- Cat,.;; f
cc:    Margaret Shalley, Esq.
                                                                                                   01 I I     ho I£
                                         a,     /2;a.JWn.J           tYh       Jp f J2/l?1 bU)            ~    ;;i o   r¥o
                                           a__i;_   /{} : OO/JM


                                                                SQORD~                   --J</)£,
                                                                                              ~.  .: : : :,
